Citation Nr: 0100531	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  98-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for hearing 
loss of the right ear.  

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
tinnitus.  

3.  Entitlement to an effective date earlier than September 
27, 1996 for the grant of service connection for right ear 
hearing loss, right otitis media, and tinnitus.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 RO decision 
which granted service connection for otitis media of the 
right ear with tympanic membrane perforation, with a 10 
percent rating and granted service connection for right ear 
hearing loss and tinnitus, each with noncompensable 
evaluations.  The effective date for the veteran's service-
connected disabilities was established as September 27, 1996.  
In an April 2000 decision, the evaluation for his service-
connected tinnitus was increased to 10 percent disabling, 
effective September 27, 1996.  The Board remanded the case in 
August 1999 for further development, and the case was 
returned to the Board in November 2000.  


FINDINGS OF FACT

1.  The veteran's service-connected right ear hearing loss is 
currently manifested by auditory acuity level VI.  

2.  The veteran's tinnitus is manifested by complaints of 
constant ringing in his ears.  

3.  The veteran's initial claims for service connection for 
right ear hearing loss, otitis media, and tinnitus were 
received by the RO on September 27, 1996 (many years after 
service), and the RO granted service connection and 
compensation effective from that date.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. § 4.85, Code 6100 (1998 and 
2000).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87a, Code 6260 (1998), § 4.87, Code 6260 
(2000).  

3.  The criteria for an effective date prior to September 27, 
1996, for an award of service connection and compensation for 
right ear hearing loss, otitis media, and tinnitus have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1943 
to February 1946. Initially, the Board notes that the 
veteran's service medical records appear to be incomplete.  
Attempts to obtain complete service medical records for his 
period of active duty has been unsuccessful.  A review of his 
available service medical records reveals that on separation 
examination in February 1946, a history of trouble with the 
ears and a one month hospitalization for such was noted.  His 
hearing was 15/15 on whispered voice testing.  Information 
from a hospital admission card show the veteran was 
hospitalized for acute otitis media in 1944.

The veteran filed his original claim for service connection 
for right ear hearing loss and a perforated tympanic membrane 
on September 27, 1996.  

A private medical statement signed by Alan Barron, M.D. and 
dated in September 1996 shows that the veteran had difficulty 
with his right ear for many years.  It was noted that his ear 
problems included tinnitus, progressive hearing loss, and 
recurrent drainage.  Dr. Barron stated that he followed the 
veteran for the past 10 years and observed his ear getting 
worse.  The doctor noted that on examination of his ear, an 
old perforation, severe distortion of all architecture, and 
significant hearing loss were shown.  

In a November 1996 statement in support of his claim, the 
veteran maintained that he suffered from right ear hearing 
loss and discharge from the ear since active duty.  He stated 
that the firing of guns and loud explosives during basic 
training caused continuous problems with his right ear.  He 
indicated that upon discharge from active duty, he was not 
informed that he could file a claim for service connection.  

On VA examination in April 1997, the veteran related that his 
right eardrum was perforated from an explosion during World 
War II.  He indicated that he had drainage from his right ear 
over the years.  Ringing and hearing loss in the right ear 
were also reported.  It was noted that examination of the 
auricles and auditory canals was normal.  The right tympanic 
membrane had a large posterior perforation.  The left 
tympanic membrane demonstrated minimal scarring.  The 
tympanous of the right ear had some moisture.  The left ear 
was normal.  Active ear disease was shown in the right ear 
with chronic infection of the right middle ear.  Right 
chronic suppurative otitis media, tinnitus, and hearing loss 
were diagnosed.  

VA audiometric testing conducted in May 1997 shows the 
veteran had pure tone thresholds of the right ear of 45, 40, 
35, 55 and 105 decibels at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  The average right ear pure tone 
threshold was 59+.  Pure tone thresholds of the left ear were 
20, 30, 15, 15, and 25 decibels at 500, 1000, 2000, 3000 and 
4000 hertz, respectively.  The average pure tone threshold in 
the left ear was 21.  Speech recognition in the right ear was 
68 percent and 100 percent in the left ear.  The veteran 
reported having intermittent high-pitched tinnitus in the 
right ear which was noted, beginning in 1950.  The diagnosis 
was left ear hearing within normal limits and right ear 
deafness, mixed type.  

In his January 1998 notice of disagreement, the veteran 
related that he had right ear hearing loss with tinnitus 
since military service.  He asserted that he should have been 
automatically awarded service connection for such 
disabilities at the time of his discharge from active duty.  

On VA audiological examination in September 1999, the veteran 
reported decreased hearing since the 1997 evaluation.  His 
history of a tympanic membrane perforation and chronic ear 
infections with drainage were noted.  The veteran reported 
constant bilateral ringing tinnitus which was louder in the 
right ear.  Audiometric testing revealed right ear pure tone 
thresholds of 50, 45, 35, 45, and 105 decibels at 500, 1000, 
2000, 3000 and 4000 hertz, respectively.  The average right 
ear pure tone threshold was 58.  Pure tone thresholds of the 
left ear were 25, 35, 15, 20 and 30 decibels at 500, 1000, 
2000, and 3000 hertz, respectively.  The average left ear 
pure tone threshold was 25.  Speech recognition scores were 
62 in the right ear and 96 in the left ear.  The diagnoses 
were hearing within normal limits in the left ear and 
moderate, mixed hearing loss in the right ear.  

The veteran argued in an October 1994 substantive appeal that 
he was entitled to a 20 percent rating for the service-
connected right ear hearing loss and tinnitus.  He stated it 
was not his fault that he failed to file claims of service 
connection within one year after his discharge from service.  
He stated he was never told that he could file a claim.  He 
related that he should be awarded disability compensation 
benefits from the time of his discharge form service.  He 
stated that he had hearing loss, ear infections and tinnitus 
since his discharge from service.

In an April 2000 decision, the evaluation for the veteran's 
service-connected tinnitus was increased to 10 percent 
disabling, effective September 27, 1996 (date of the original 
claim).  


II.  Analysis

A.  Higher Rating for Right Ear Hearing Loss and Tinnitus

The veteran claims that higher evaluations are warranted for 
his service-connected right ear hearing loss and tinnitus.  
The RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claims.  38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.


i.  Right Ear Hearing Loss

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  In situations where 
service connection has been granted for defective hearing 
involving only one ear and the veteran does not have total 
deafness in both ears, the hearing acuity of the non-service- 
connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assigned where 
the hearing in the service-connected ear is at level X or XI.  
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Codes 6100-
6101.  

The Board notes that regulations concerning the evaluation of 
hearing impairment were revised effective June 10, 1999, 
during the pendency of the veteran's appeal.  However, there 
were no material changes which would affect the present case.  
See 38 C.F.R. § 4.85 (1998 and 2000).  

The results from the most recent VA audiometric study in 
September 1999 (average decibel threshold 58 and 62 percent 
correct speech discrimination) correlate to auditory acuity 
numeric designation VI in the right ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Hearing in the non-service-connected left 
ear is considered normal for rating purposes and numeric 
designation I is assigned for that ear.  These numeric 
designations in combination correspond to a noncompensable 
rating for right ear hearing loss.  See 38 C.F.R. § 4.85, 
Table VII, Code 6100.  The results of the 1997 VA 
audiological evaluation (average decibel threshold 59 and 68 
percent correct speech discrimination) correlate to auditory 
numeric level V in the right ear and thus, would also 
correspond to a noncompensable evaluation under 38 C.F.R. 
§ 4.85, Code 6100.  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In the instant case, the 
application of the rating schedule to the test results 
clearly demonstrates that a compensable schedular rating is 
not warranted in this case.

Considering all the evidence, the Board finds that a 
compensable rating is not warranted.  The evidence does not 
show that the veteran meets the criteria for a higher rating 
under the applicable code.  Moreover, the evidence shows that 
his right ear hearing loss disability has remained 
noncompensable at all times since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999) ("staged ratings" should be considered for various 
periods of time in cases involving initial ratings).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for an increased (compensable) rating for right ear 
hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).  


ii. Tinnitus

The rating criteria for tinnitus, as in effect prior to June 
10, 1999, provide for a maximum 10 percent rating when 
tinnitus is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  Under the new rating criteria, 
in effect since June 10, 1999, a maximum 10 percent rating is 
provided for recurrent tinnitus.  38 C.F.R. § 4.87, Code 6260 
(2000).  The veteran's tinnitus is manifested by complaints 
of constant ringing in the ears, and the current 10 percent 
schedular rating is meant to compensate him for the related 
industrial impairment.  The 10 percent evaluation is the 
maximum allowable under the code, and there is no other 
applicable code that would afford a higher rating.  Moreover, 
the evidence shows the condition has remained 10 percent 
disabling at all times since the effective date of service 
connection.  Fenderson, supra.  

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for tinnitus.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.





B.  Earlier Effective Date for Grant of Service Connection

The veteran contends that he is entitled to an effective date 
prior to September 27, 1996 for the grant of service 
connection for right ear hearing loss, otitis media, and 
tinnitus.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  

The veteran was separated from active duty in February 1946.  
The claims file shows his initial compensation claim was 
received by the RO on September 27, 1996, requesting service 
connection for right ear hearing loss and a perforated 
tympanic membrane.  The file discloses no earlier formal or 
informal claim for this particular benefit.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. 
App. 33 (1993).  

The veteran essentially argues that service connection right 
ear hearing loss, otitis media, and tinnitus should be 
effective since the date of his discharge from active duty 
because he has suffered from such disabilities ever since 
service.  However, his claim has no merit under the law on 
effective dates, which unequivocally provides that, when a 
claim is filed more than a year after service, the award of 
service connection and compensation may be no earlier than 
the date the VA receives the application for the benefit.  
Here, the veteran's original claim for service connection was 
received on September 27, 1996, many years after service, and 
September 27, 1996 is the earliest effective date permitted 
by law.  Furthermore, the RO correctly made payment, pursuant 
to the award, effective from October 1, 1996, in accordance 
with legal authority that mandates that the period of payment 
is to commence on the first of the month following the month 
in which the award became effective.  38 U.S.C.A. § 5111; 38 
C.F.R. § 3.31.  

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for 
right ear hearing loss, otitis media and tinnitus, and the 
claims must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  



ORDER

A higher rating for right ear hearing loss is denied.  

A higher rating for tinnitus is denied.  

An earlier effective date for service connection and 
compensation for right ear hearing loss, otitis media, and 
tinnitus is denied.  




		
	K. OSBORNE
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

